 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   RICHARD GENE COPP,                                 Case No.: 19-cv-789-WQH-AGS
12                                     Plaintiff,
                                                        ORDER
13   v.
14   F. LOPEZ, Correctional Officer; H.
     GOMEZ, Correctional Officer; R.
15
     ROCHA, Correctional Officer; V.
16   SIGMON, Psych Tech; and S. KELLAZ,
     Psychologist,
17
                                    Defendants.
18
19   HAYES, Judge:
20         The matter before the Court is the Ex Parte Motion for Extension of Time to Serve
21   Defendants filed by Plaintiff Richard Gene Copp. (ECF No. 7).
22         On April 29, 2019, Plaintiff Richard Gene Copp, proceeding pro se, filed a
23   Complaint against Defendants F. Lopez, H. Gomez, R. Rocha, V. Sigmon, and S. Kellaz.
24   (ECF No. 1). On June 17, 2019, the Court granted Plaintiff’s Motion for Leave to Proceed
25   in Forma Pauperis, and the Clerk of the Court issued the Summons and proof of service
26   form. (ECF Nos. 3-4). On January 6, 2020, the Court ordered Plaintiff to show cause why
27   the Complaint should not be dismissed due to Plaintiff’s failure to serve Defendants. (ECF
28   No. 5).

                                                    1
                                                                              19-cv-789-WQH-AGS
 1         On February 19, 2020, Plaintiff filed a Response to the Order to Show Cause. (ECF
 2   No. 7). Plaintiff states that he was transferred from California Medical Facility to Richard
 3   J. Donovan Correctional Facility in Vacaville, California, after he filed the Complaint.
 4   Plaintiff states that he did not receive any mail from the Court until he received the Order
 5   to Show Cause on January 6, 2020. Plaintiff requests that the Court send Plaintiff a copy
 6   of the Complaint so that Plaintiff “may proceed.” (ECF No. 7 at 2).
 7         The Court construes Plaintiff’s Response to the Order to Show Cause as an Ex Parte
 8   Motion for Extension of Time to Serve Defendants. Upon review of Plaintiff’s Motion, and
 9   good cause appearing, the Court:
10         GRANTS Plaintiff’s request for additional time to serve Defendants (ECF No. 7).
11   Plaintiff shall have an additional one hundred (100) days from the date of this Order to
12   serve Defendants (see CivLR 4.1(b));
13         DIRECTS the Clerk of the Court to send Plaintiff a copy of the Complaint (ECF No.
14   1), re-send Plaintiff a copy of the Court’s June 17, 2019, Order granting Plaintiff’s Motion
15   to Proceed Informa Pauperis (ECF No. 3), and re-send Plaintiff the Summons (ECF No.
16   4); and
17         DIRECTS the Clerk to re-send Plaintiff a blank U.S. Marshal Form 285 for each
18   named Defendant and certified copies of the Court’s June 17, 2020, Order, the Complaint,
19   and the Summons so that Plaintiff may serve Defendants. Upon receipt of this “IFP
20   Package,” Plaintiff must complete the USM Form 285s as completely and accurately as
21   possible, include an address where each named Defendant may be found and/or subject to
22   service pursuant to Civil Local Rule 4.1(c), and return them to the U.S. Marshal according
23   to the instructions the Clerk provides in the letter accompanying the IFP Package.
24   Dated: February 26, 2020
25
26
27
28

                                                  2
                                                                                19-cv-789-WQH-AGS
